Citation Nr: 1409135	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-04 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico



THE ISSUE

Entitlement to an increased rating in excess of 20 percent for the service-connected lumbar spine disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2001 to March 2009.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the RO that, in pertinent part, granted service connection and assigned a 10 percent evaluation for a lumbar spine disability, effective on March 28, 2009.

In a September 2012 rating decision, the RO increased the evaluation of the service connected lumbar spine disability to 20 percent disabling, effective on June 3, 2011, the date of the most recent VA examination of record.

In April 2013, the Board increased the initial evaluation of the service-connected lumbar spine disability to 20 percent, effective on March 28, 2009.  As a result, a 20 percent rating is currently in effect for the entire appeal period.

While the Veteran has been granted a 20 percent disability rating throughout the appeal period, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Thus, the issue of an increased evaluation higher than 20 percent still remains on appeal.

A review of the Veterans Benefits Management Systems (VBMS) does not reveals any documents that are pertinent to the present appeal.  The Virtual VA paperless claims processing system contains VA treatment records that have not been associated with the paper claims file.




FINDING OF FACT

The service-connected lumbar spine disability is not shown to be manifested by a functional loss due to pain that more nearly approximates that of restriction of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; nor were incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 percent for the service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a including Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A January 2009 VCAA letter explained the evidence necessary to substantiate the claim for service connection.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the January 2009 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from a Notice of Disagreement (NOD) with the initial evaluation following the grant of service connection for hypertension.  This NOD does not give rise to additional duty to notify on the part of VA.  Dingess/Hartman, 19 Vet. App. 473; 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).

With regard to the duty to assist, the claims file contains service treatment records, VA treatment reports, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).

In April 2013, the Board remanded the appeal to afford the Veteran an additional VA examination and to obtain outstanding VA treatment records.  VA obtained the treatment records; however, the Veteran cancelled the VA examination.  The Board considered whether a further remand was necessary.  However, the Board finds there is sufficient evidence of record to decide the claim.  

The Board is further satisfied that the RO has substantially complied with April 2013 remand directives as they pertain to the claim decided herein.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.


Law and Regulation

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  

These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating.

Under the Formula for Rating IVDS on the Basis of Incapacitating Episodes, ratings are assigned based on the quantity and duration of incapacitating episodes over a prior 12-month period.  

For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations. 38 C.F.R. § 4.59.


Analysis

In April 2013, the Board remanded the appeal in order to afford the Veteran another VA examination to determine the current severity of the service-connected lumbar spine disability.

The Veteran reports having weekly flare-ups and having great pain caused by flexion.  See January 2013 Statement of Accredited Representative.

The April 2013 remand action also directed VA to obtain outstanding VA treatment records since 2010.  Although the Veteran's file contains VA treatment records dated as recently as July 2013, these records are not related to the issue on appeal.  

The most recent record related to the service-connected spine disability is the June 2011 VA examination. 

Significantly, the Veteran was scheduled for a VA examination in connection with the recent remand, but failed to appear.  Therefore, the Board must decide the matter based upon the current evidence of record.  38 C.F.R. § 3.655.

After a review of the evidence of record, the Board finds that the claim for an increase rating for the service-connected lumbar spine disability must be denied.  

Although the Veteran was noted to have had pain on motion and weekly flare-ups, his ability to perform flexion is not shown to be limited to 30 degrees or less at any time during the course of the current appeal.    

When last examined by VA in June 2011, the Veteran was noted to have mild lumbosacral degeneration manifested by mild to moderate low back pain with weekly flare ups of moderate severity.  As previously considered, he was able to perform forward flexion to 45 degrees with pain.  He was noted to have pain on repetitive movement, but no additional limitation after repetitive motion.  

Accordingly, based on this record, the Board finds that the service-connected disability picture is not productive of a functional limitation due to pain manifested by flexion limited to 30 degrees or less or favorable ankylosis of the thoracolumbar spine.  

Moreover, an earlier MRI study was noted to show only mild multilevel degenerative disc disease without significant central canal stenosis or neural foraminal narrowing.  

Thus, on this record, the Veteran's reports of having episodes of increased pain following movement or lifting activity and requiring rest and pain medication cannot be found to equate with incapacitating episodes due to intervertebral disc syndrome.        

In sum, on this record, the claim for a rating in excess of 20 percent must be denied.


Additional Matters Considered

In view of the Court's holding in Fenderson, the Board has considered whether the Veteran was entitled to a "staged" rating for his service-connected disability, as the Court has indicated can be assigned in this type of case.  However, upon reviewing the entire record in this case, the Board finds that the disability picture has been consistent during the appeal.

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the service-connected lumbar spine disability.  

The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the criteria reasonably describe the Veteran's level of disability.

The Board has considered all factors of functional loss listed under sections 4.40, 4.45, 4.59.  See DeLucca v. Brown, 8 Vet. App. 202 ( 1995).  The Veteran's lumbar spine symptoms are contemplated in the rating currently assigned based on the level of his functional loss to include due to pain for the period of the appeal.

The medical and lay evidence of record does not present anything unique or unusual about the service-connected lumbar spine disability that would render the scheduler criteria inadequate.   There is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22Vet. App. At 116; see also 38 C.F.R. § 3.321(b)(1).

Accordingly, referral for extraschedular consideration of the Veteran's claim for a rating for the service-connected lumbar spine  disability is not warranted.



ORDER

An increased rating higher than 20 percent for the service-connected lumbar spine disability is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


